Froelich, Judge,
concurring.
{¶ 126} I concur with Judge Donovan that the expert’s testimony was admissible because he verified the measurements that were taken by his staff. I also concur with Judge Grady that this verification could not be by means of Google Earth, but I find the record sufficient to support a finding that the expert, by examining photographs that were admitted and his personal view of the scene, could render his own opinion without relying on the independent measurements of his staff.
{¶ 127} Appellee argues that the staff measurements were admissible as business records pursuant to Evid. R. 803(6). Appellee’s reliance on State v. *707Mitchell, Seventh District No. 05CO63, 2008-Ohio-1525, 2008 WL 850179, is questionable in fight of that district’s subsequent opinion in State v. Lanier, Mahoning App. No. 09 MA 97, 2010-Ohio-6382, 2010 WL 5541690, which took account of Melendez-Diaz v. Massachusetts (2009), 557 U.S.-, 129 S.Ct. 2527, 174 L.Ed.2d 314. Such a broad reading, especially when the data was collected in anticipation of litigation, could eviscerate Evid.R. 703, which requires personal observation or that the factual basis of the opinion otherwise be admitted into evidence.